ITEMID: 001-22151
LANGUAGEISOCODE: ENG
RESPONDENT: ESP
BRANCH: ADMISSIBILITY
DATE: 2000
DOCNAME: SANLES SANLES v. SPAIN
IMPORTANCE: 1
CONCLUSION: Inadmissible
JUDGES: Georg Ress
TEXT: The applicant is a Spanish national. She was born in 1936 and lives in Porto do Son, Corunna (Spain). She was represented before the Court by Mr Jorge Arroyo Martínez and Mr José Luis Mazón Costa, of the Barcelona and Murcia Bars respectively.
On 12 January 1998 Mr Ramón Sampedro Cameán (“Mr Sampedro”), who had been tetraplegic since the age of twenty-five following an accident on 23 August 1968, died a voluntary and painless death after having sought recognition from the Spanish courts since April 1993 of his right not to have the State interfere with his decision to end his life in that way.
Those proceedings, which he had instituted in the Barcelona civil courts, ended with a decision of the Constitutional Court of 18 July 1994 dismissing his amparo appeal on the ground that the remedies in the ordinary courts had not been properly used because the applicant had failed to bring his case in the courts with territorial jurisdiction. That decision was examined by the Commission, which declared the application (no. 25949/94) inadmissible on 17 May 1995 for non-exhaustion of domestic remedies.
The applicant, Mr Sampedro’s sister-in-law, is the heir legally appointed by him to continue the proceedings which he had instituted while he was alive.
On 12 July 1995 Mr Sampedro brought an action (jurisdicción voluntaria) in the Court of First Instance of Noia (Corunna) requesting:
“... that my general practitioner be authorised to prescribe me the medication necessary to relieve me of the pain, anxiety and distress caused by my condition without that act being considered under the criminal law to be assisting suicide or to be an offence of any kind; I fully accept the risk that such medication might entail and hope thus to be able, at the appropriate time, to die in dignity.”
In a judgment of 9 October 1995 the Barcelona Court of First Instance refused Mr Sampedro’s request, holding that Article 143 of the Criminal Code did not allow a court to authorise a third party to help a person to die or to bring about that person’s death.
Mr Sampedro appealed. In a decision (auto) of 19 November 1996, the Corunna Audiencia provincial upheld the judgment on the basis of Article 15 of the Constitution and the Constitutional Court’s interpretation of that Article (see Relevant domestic law and practice, below), Articles 17 and 3 of the Civil Code, Article 409 of the former Criminal Code, and Article 143 of the new Criminal Code.
Mr Sampedro then lodged an amparo appeal with the Constitutional Court on the basis of the rights to human dignity and the free development of the personality, to life and to physical and psychological integrity, and to a fair trial (Articles 10, 15 and 24 of the Constitution). The appeal was registered on 16 December 1996. On 10 March 1997 Mr Sampedro was given twenty days in which to submit his final observations.
In the early hours of 12 January 1998 Mr Sampedro died, assisted by one or more anonymous persons. Criminal proceedings were instituted against a person or persons unknown for aiding and abetting suicide.
After Mr Sampedro’s death, the applicant informed the Constitutional Court on 7 April 1998 that she intended to continue the proceedings instituted by Mr Sampedro in her capacity as his heir.
On 4 May 1998 the applicant reworded as follows the grounds of appeal submitted by Mr Sampedro in support of his amparo appeal in order to adapt them to the new situation arising as a result of his death: “[that] the Audiencia [provincial] should have acknowledged [Mr Sampedro’s] right for his general practitioner to be authorised to administer him the medication necessary...”.
In a decision of 11 November 1998 the Constitutional Court discontinued the proceedings and refused the applicant the right, in her capacity as Mr Sampedro’s heir, to continue the proceedings brought by him. It did not rule, however, on the applicant’s allegation regarding the excessive length of the proceedings in the Constitutional Court, which had still been pending at the time of Mr Sampedro’s death. The following is an extract from the court’s judgment:
“It must be acknowledged that our legal system allows continuity in the exercise of actions for the recognition and protection of certain personal rights by heirs and other persons after the death of the person bringing the action. Such is the case for actions concerning civil status, such as establishing descent ... and those concerning civil protection of the right to honour, personal and family privacy and personal image (section 6(2) of Institutional Law 1/1982 of 5 May 1982). Those substantive legal conditions do not suffice, however, to justify Mrs Sanles’s request to continue the proceedings merely on the basis of the declaration contained in Article 661 of the Civil Code... .
There are two aspects to the right granted under that provision to continue legal proceedings: (a) it concerns legal rights and relations that are not exhausted in themselves but are projected onto the family group, extending beyond the holder of the right to other persons affected by the court decision recognising or remedying the right infringed, and, essentially, (b) ... not successors to legal proceedings under succession law, but successors ope legis, in so far as expressly provided for by law.
That said, in the case of the right to die in dignity by euthanasia without the intervention by a third party constituting a criminal offence, which was the right in respect of which Mr Sampedro lodged his amparo appeal, the above conditions are not met. There is no explicit legal provision to that effect (Article 661 of the Civil Code being limited to indicating the time at which succession takes effect) and the case does not concern rights such as a personal honour, reputation, image or privacy, the effects of which are not confined to the holder of the right but extend to his family circle or relatives. On the contrary, it is here a request of a “strictly personal” nature and inextricably linked to the person exercising it as “an act of will concerning that person alone” (Constitutional Court Judgment (“CCJ”) 120/1990, seventh ground, and CCJ 137/1990, fifth ground).
...
In the light of the foregoing, the request to continue the proceedings must be rejected. The applicant’s claim lapsed from the moment at which Mr Sampedro Cameán, the appellant, died and his heir, Mrs Manuela Sanles Sanles, cannot continue to rely on it in the constitutional proceedings. Our conclusion is further supported by the nature of an amparo appeal in constitutional proceedings, which has been established for the purpose of challenging actual and effective breaches of fundamental rights. As stated in the CCJ 114/1995, an amparo appeal “is not a proper remedy for requesting and obtaining an abstract and generic decision determining declarative claims which concern allegedly erroneous interpretations or incorrect applications of constitutional provisions, but only and exclusively those claims which are intended to re-establish or protect fundamental rights in the event of an actual and effective breach” (second ground).”
“Heirs shall inherit all the rights and obligations of the deceased by the fact of his death alone.”
“Anyone who helps or encourages another to commit suicide shall be liable to a prison sentence [of six to twelve years]; if he assists to such an extent that he causes the death, he shall be liable to a prison sentence of twelve to twenty years.”
“...
2. Anyone who performs an act necessary to assist another to commit suicide shall be liable to a prison sentence of two to five years.
3. If that assistance causes the death, the person providing it shall be liable to a prison sentence of six to ten years.
4. Anyone who, at the express, genuine and unequivocal request of a person suffering from a serious terminal illness or one causing him serious permanent and intolerable suffering, causes that person’s death or actively performs an act necessary to assist him to die shall be liable to a sentence in the first or second category below the one provided for in paragraphs 2 and 3 of this Article”.
“1. Where the holder of the infringed right dies without having been able to bring, either himself or through his legal representative, an action under this Act, on account of the circumstances in which the infringement occurred, the action may be brought by the persons referred to in section 4 [the person designated in the will or, failing that, the spouse, descendants, ascendants and brothers...]
2. Those persons may continue an action previously instituted by the holder of the infringed right when he dies.”
“... The right to life is, accordingly, an inherently positive and protective one which cannot therefore be considered as a right of freedom encompassing the right to die. It is not, however, inconsistent with that principle to acknowledge that, in so far as life is a personal asset forming an integral part of a person’s freedom, an individual can dispose of his own life. However, such an example of “licence to act” (agere licere), in the sense of taking one’s own life or accepting one’s own death, is an act permissible by law but not in any way a subjective right allowing an individual to solicit support from the public authorities to overcome resistance to his desire to die; still less is it a fundamental subjective right in respect of which that possibility would extend over and above even legislative resistance, which cannot reduce the essential content of a fundamental subjective right.
Accordingly, Article 15 of the Constitution, as in force, cannot be construed to guarantee the individual a right to his own death...”
